 WRIGHT PLASTIC PRODUCTSWright Plastic Products, Inc.' and Oil, Chemical andAtomic Workers International Union, AFL-CIO.Case 7-CA-15883January 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 20, 1979, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.2For the reasons set forth below, we agree with theAdministrative Law Judge that a bargaining order iswarranted in this case.The record discloses that union activity was initiat-ed on or about December 6 and that the Unionattained majority status on December 9, when 8 of the15 employees in the unit signed authorization cards.Respondent embarked on its course of unlawfulconduct almost immediately after the onset of unionactivity. Shop closure threats were made by Respon-dent's president, Gordon Wright, to employees JudyMontague, Judy Barcroft, and Floyce Abernathy.Barcroft, Abernathy, and employee Idella Morehousewere interrogated concerning their union sympathies,and Respondent's supervisor, John Hickey, threatenedemployees Mary Hood and Cindy Lerch with changesin benefits and working conditions. On December 13,approximately a week after the initial union activity,Respondent unlawfully discharged the eight employ-ees who had signed authorization cards.In measuring the impact of Respondent's actions,we note initially that the discharge of employeesbecause of union activity is a serious unfair laborpractice which invariably creates a deep and lastingimpression on employees,' who are heavily dependenton their jobs for their livelihood. Similarly, a plantclosure threat constitutes "one of the most potentinstruments of employer interference with the right ofemployees to organize ... ."' Because such a threatsuggests possible loss of livelihood, a long-term coer-cive influence is again inevitable.' In this case thecoercion was intensified because the source of the shop247 NLRB No. 101closure threats was Respondent's president. Addition-ally, it is clear that in such a small unit there wasample opportunity to spread this harmful influence toall the employees.It is therefore unlikely that the impact on theemployees would be diminished by the passage of timebetween the unfair labor practices and the issuance ofa bargaining order. In any event, the swiftness andseverity of Respondent's reaction to the organizationalactivity indicates that it is deeply committed to itsantiunion position, and consequently there exists asubstantial likelihood that Respondent would resumeits unfair labor practices if an election were directed.We find that Respondent's unfair labor practiceshad a "tendency to undermine majority strength andimpede the election processes."7In light of the long-term coercive impact and the substantial likelihood ofthe recurrence of unfair labor practices, we also findthat there is only a slight possibility that traditionalremedies could erase the impact and insure a fairelection. We therefore conclude that, on balance,employee sentiment as expressed through the authori-zation cards would be better protected by the issuanceof a bargaining order."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Wright Plastic Products,Inc., Potterville, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.' Respondent's name was formerly MW Industries Inc. At the hearingRespondent's counsel noted that the name has been changed to Wright PlasticProducts, Inc.'The Administrative Law Judge's recommended Order directs that an offerof reinstatement be made to employees Cindy Lerch and Lois Donohue. Therecord indicates that both employees were reinstated on a probationary basison December 14, 1978, but there is no evidence as to whether they wereemployed beyond the probationary period. Therefore, we leave for thecompliance stage of this proceeding the issue of whether Lerch and Donohuehave been properly reinstated.' Unless otherwise specified, all dates herein refer to 1978.' Jim Baker Trucking Company. 241 NLRB 121 (1979).' Chemver Laboratories. Inc. v. N.LR.B., 497 F.2d 445, 448 (8th Cir. 1974).Kurz-Ksch, Inc.. 239 NLRB 1044 (1978): Hedstrom Company, aSubsidiaryof Brown Group, Inc.. 235 NLRB 1193 (1978).' N.L.R.B. v. Gissel Packing Ca. Inc.. 395 U.S. 574,614 (1969).' Members Jenkins and Penello agree with the Administrative Law Judgethat the bargaining order should issue as of December 9, 1978, the date onwhich the Union attained its majonrity. However, in accordance with hisseparate opinion in Beasley Energy. Inc.. d/b/a Peaker Run Coal CompanyOhio Division #1. 228 NLRB 93 (1977), Chairman Fanning would issue aprospective bargaining order.635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing and the taking of evidence, theBoard has found that we engaged in unfair laborpractices in violation of the National Labor RelationsAct. The Board has ordered us to cease and desistfrom such conduct and to take certain affirmativeaction. In compliance with the Order of the Board, wehereby notify our employees that:WE WILL NOT coercively interrogate ouremployees concerning their and other employees'support for a union.WE WILL NOT threaten our employees withplant closure, loss of benefits, or changes inworking conditions if they choose to be represent-ed by a union.WE WILL NOT discourage membership in Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, or any other labor organiza-tion, by discharging any employee or otherwisediscriminating in regard to their hire or tenure orterms and conditions of employment because oftheir union activities, sympathies, or affiliation.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by the Act.WI WIl.l offer Mary Hood, Floyce Abernathy,Idella Morehouse, Judy Barcroft, Judy Mon-tague, Cindy Lerch, and Lois Donohue immedi-ate and full reinstatement to their former jobs or,if such jobs no longer exist, to substantiallyequivalent positions, without loss of seniority orany other rights or benefits previously enjoyed,and WE WILL make them and William Hoffmanwhole for any loss of earnings they may havesuffered by reason of the termination of theiremployment on December 13, 1978.WE WILL, upon request, bargain collectivelywith Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, as the exclusive bar-gaining representative since December 9, 1978, ofthe employees in the following appropriate unit,with respect to wages, hours, and other terms andconditions of employment:All full-time and regular part-time productionand maintenance employees employed byWright Plastic Products, Inc., at its place ofbusiness located in Potterville, Michigan, butexcluding all casual, irregular part-time em-ployees, office clerical employees, professionalemployees, confidential employees, guards andsupervisors as defined in the Act.WRIGHT PLASTIC PRODUCTS, INC.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: A hearingin this case was held on July 10 and 11, 1979, in Mason,Michigan, based on a charge filed against MW Industries,Inc.,' herein called Respondent, by Oil, Chemical andAtomic Workers International Union, AFL-CIO, and acomplaint issued by the Regional Director alleging that theRespondent violated Section 8(a)(3) and (1) of the Act bycoercively interrogating its employees concerning unionactivities, by threatening its employees with economicreprisals, and by discharging employees because of theirunion activities. The complaint further alleges that theaforesaid unfair labor practices are of such gravity as towarrant the entry of a remedial order requiring Respondentto recognize and bargain with the Charging Party as theexclusive collective-bargaining representative of employeesin the appropriate unit.Respondent filed an answer which denied the commissionof any unfair labor practices.On the entire record in this case, including my observationof the witnesses, and after due consideration of the oralarguments made by the parties, I make the following:FINDINGS OF FACT1. BUSINESS OF RESPONDENTAt all times material herein, Respondent has maintainedits principal office and place of business in Potterville,Michigan, where it is and has been engaged in the manufac-ture, sale, and distribution of plastic ejection mouldings andrelated products. During the fiscal year ending September30, 1978, Respondent, in the course and conduct of itsbusiness operation, manufactured, sold, and distributed at itsPotterville, Michigan, place of business, products valued inexcess of $500,000, of which products valued in excess of$50,000 were shipped from said place of business directly topoints located outside the State of Michigan.Respondent admits and I find that it has been at all timesmaterial herein an employer engaged in commerce withinthe meaning of the Act.1. THE LABOR ORGANIZATIONRespondent admits and I find that the Union is a labororganization within the meaning of the Act.' The current name of Respondent as corrected at the hearing is WrightPlastic Products, Inc.636 WRIGHT PLASTIC PRODUCTSIII. UNFAIR LABOR PRACTICESA. BackgroundThe chief executive officer and part owner of Respondentis Gordon Wright. For several years Respondent hasoperated on a three-shift basis, employing a total of 15regular full-time employees, including machine operatorsand lead persons. It has on a sporadic basis utilized theservices of so-called casual part-time employees. The 15employees are apportioned to the three shifts equally, in thatthere are four machine operators and one lead personassigned to each shift. Also assigned to each shift is aforeman, an admitted supervisor within the meaning of theAct. Between the foreman and Wright, in the hierarchy ofsupervision, there is also a general manager.In 1974, Gordon Wright hired James Montague as thegeneral manager. Montague served in that capacity until hewas fired on November 15, 1978. During the same period oftime that James Montague served as general manager, hisson, James Montague, Jr., served as first-shift foreman. Hewas discharged on the same date as his father. GordonWright testified that the basis for the discharge of theMontagues was his conclusion that a irreconcilable personal-ity conflict existed between himself and James Montague,Sr., and James Montague, Jr., did not perform his dutiessatisfactorily. While James Montague, Sr., was employed byRespondent, he hired a number of employees, includingJudy Montague (his daughter), Judy Barcroft, Idella More-house, (Judy Barcroft's mother), Mary Hood (Judy Bar-croft's sister), Floyce Abernathy, Cindy Lerch, and LoisDonohue.On or about the date of the termination of JamesMontague and son, Wright summoned Judy Montague intohis office and assured her that although she might harbor illfeelings toward him, it was his intention to retain her in hisemployment, inasmuch as her work was satisfactory. Sheagreed to remain in the employ of Respondent.B. The Union Organizing EffortsOn or about December 6, Floyce Abernathy contactedunion organizer Allen Ropp and discussed possible unioni-zation of Respondent's employees. A meeting was arranged.Subsequently, employees Abernathy, Hood, Lerch, Dono-hue, Montague, Barcroft, and Hoffman met at the home ofemployee Montague where unionization was discussed withunion representatives Allen Ropp and Donald Allen. Roppdistributed union authorization cards and explained to theemployees present that he would obtain the Employer'srecognition of the Union as the collective-bargaining agentof the employees based upon either an election or thepresentation of the cards to the employer. The employeesread the cards, signed them, and returned them to Ropp.Thereafter, on the same day, Barcroft and Hood visited withtheir mother at the home of a third sister. There Morehouseread the card and signed it and deposited it in the mail tounion representative Ropp. All the authorization cardsclearly designate the Union as collective-bargaining agent ofthe employees.Respondent's Reaction to the Union Organizing EffortJudy Montague testified that on or about the Wednesday,prior to the Saturday union meeting, while she was workingas a machine operator on the first shift (8 a.m.-4 p.m.),Gordon Wright came up to her and spoke to her while theywere alone. He told her that he had heard that a petition wasbeing circulated to organize a union. According to Mo-ntague, she remained silent, whereupon Wright stated,"Well, if you guys try to organize, I'll just close the doors."Montague remained silent as Wright walked away.Judy Barcroft was employed as a lead person on the firstshift. Her duties were nonsupervisory in nature and entailedsubstituting for machine operators in sequence so that theymight receive their lunch period and breaktime. At 10:30a.m. on Monday, December I 11, according to Barcroft, shewas at her job, near machine no. 2, when Wright approachedher and stated: "I hear you're trying to get a union started inhere?" She responded, "No." He then asked her if she hadsigned anything. Again, she responded negatively. Wrightpersisted and stated: "I'm hurt ... if you are, I'm going toget a job like anybody else and turn this place into a tractorstorage." She testified that Wright then proceeded in thedirection of Floyce Abernathy, who was also employed onthat shift as a machine operator.According to Abernathy's recollection, she recalled thatsome time just about noon on December 12, she observedWright engage Barcroft in conversation, not far away.Because of the noise level, she did not hear what was said butdid hear Wright utter the word "union." Wright thenproceeded in her direction and talked with her alone at hermachine. Wright asked her if she had a petition out for aunion. She responded "no," at which point, she said, Wrightstated that if she did, he would close the place and make it atractor barn, and go back to selling machinery. Abernathytestified that Wright further stated that whether or not shevoted for a union was her business, but that he would closethe place. She did not respond but continued working, andhe left.Idella Morehouse testified that third-shift Foreman JohnHickey, an admitted supervisor, approached her as she wasready to leave her job near the end of the third shift, at 8a.m. Saturday. According to her, she asked Hickey whetherhe was going to the union meeting, to which Hickeyresponded, "No, are you?" She responded, "No, I'm goingto my daughter Kathy's." Morehouse testified that Hickeyagain approached her on Monday night (i.e., after midnight,and thus Tuesday morning) while she was alone at hermachine and asked her, "Are you going to vote for theUnion?" She responded that she did not understand theUnion, but that she would probably go along with themajority of employees. According to her, she stated furtherthat it was not necessary that she vote for it because she feltthat "her days were numbered anyhow." That ended theconversation. She explained in cross-examination, with acredible, convincing demeanor, that because of her advancedage, she was not sure how much longer she would continueworking, and that is why she made that particular responseto Hickey.Third-shift employee Mary Hood testified that while shewas engaged in her job as a machine operator with fellow637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperator Cindy Lerch, and in the presence of lead personKathy Casey, Hickey approached them and engaged in aconversation on Monday, December 11. Hickey asked themwhether they had heard that some employees were interestedin a union. They responded that they had heard suchrumors. Hickey then asked each of them whether she was foror against the Union. According to Hood, both she andLerch were noncommittal in their response and indicatedthat they did not have enough knowledge to form anopinion, whereas Casey responded more positively, "No, Idon't want it." According to Hood, Hickey then narrated hisexperience about a business that he had previously ownedand how a labor organization had tried repeatedly toorganize it. Hickey told them that there was no way theemployees at that business would have obtained unionrepresentation. Further, Hickey went on to state that if theUnion were successful in organizing Respondent's employ-ees, they would not have the same working conditions theythen enjoyed; i.e., there would be more "fooling around likeyou do now," no smoking, no radios, no talking to Hickeyunless an employee had a specific problem with his machine;and a minute's tardiness would not be forgiven. Hickey thentold them that if they had a change of mind on the subjectthey should let him know. At that point, he left.Both Gordon Wright and John Hickey denied theaforesaid conversations. They denied that any conversationof that nature occurred, and denied knowledge of unionactivities on or about those occasions.2Basically, thecredibility resolution here must be premised upon a demea-nor considerations. From the standpoint of demeanor, Ifound the employee witnesses far more convincing thaneither Hickey or Wright. The employees were assured,responsive, and dispassionate. They made no attempt wasmade to embellish or augment testimony. Abernathy madeno attempt to corroborate Barcroft, but merely testifiedhonestly that she could only hear one word of the conversa-tion between Barcroft and Wright. Furthermore, theyappeared to give their testimony without any indication ofparroting each other; e.g., Barcroft and Abernathy recalledthe conversations as occurring on two different dates, andtheir testimony was not precisely identical as to the time.One fixed it at 10:30 a.m., the other fixed it closer tonoontime. The employees testified with spontaneity andresponsiveness, and a certainty that survived a searchingcross-examination. The most unconvincing witness was JohnHickey. He evidenced in his demeanor a belligerence andhostility. His answers were tinged with vagueness andqualifications. His denials, with respect to the allegedconfrontations concerning union activity, were almost eva-sive; thus, for example, when asked whether he discussed thesubject of the Union with Morehouse, or the subject of anemployee meeting with Morehouse, he responded, "I don'tremember it taking place. ..I don't think so, no." Whenasked about having a conversation on December 11 withemployees Hood, Lerch, and Casey, he testified that he didnot "recall" such a conversation. Finally, he conceded thatfor a period of 16 years he was the owner of a business whicha union attempted to organize on several occasions, but theunion effort had just "faded away." He did not deny that heGordon Wright testified that he first became aware orf union activities onor about December 14 or 15. In a statement signed by Wright and attached tohad related this experience to the employees. AlthoughGordon Wright was somewhat more assured than Hickey, Ifound his denials to be made with a complete lack ofconviction. Moreover, as will be discussed below in moredetail, his trustworthiness as a witness in general sufferedbecause of internal consistencies and inconsistencies withtestimony of Green and Hickey in regard to the basis for thesubsequent discharge of the alleged discriminatees.Accordingly, I credit the testimony of employees Aberna-thy, Morehouse, Barcroft, Montague, and Hood with respectto the alleged confrontations between them and GordonWright and John Hickey regarding the union organizingeffort.C. The DischargesJames Montague's position as general manager was to befilled ultimately by his replacement David Green. Green washired on December I and reported for duty on December 4,on a Monday. He testified that during the first week of hisemployment, he acted as a de facto first-shift foreman,inasmuch as a new foreman had not yet been hired, and thathe spent the time getting to know employees and makingemployee evaluations.On the morning of December 13, at about 8 o'clock,Green summoned employees Montague, Barcroft, and Aber-nathy to his office. He told them that they were beingterminated permanently, that the third shift was beingeliminated, and that the reason for their terminations wastheir attitudes. Green testified that he told them that theirattitudes caused a personality conflict between them andhimself, and them and other employees on the first shift, andthat he was attempting to reorganize the "chaos" in plantoperations and to start from the beginning. According toGreen, one of the employees asked if their work performancewas at fault, and he told them no, it was not. He explained tothem that there was a "division" between two groups ofemployees on the first shift, and that their attitude, as he sawit, was unacceptable. The employees asked to speak toWright. Green left the office and Gordon Wright appeared.Gordon Wright explained to the employees that the Respon-dent was eliminating its third shift. The employees protestedtheir seniority, and Wright rejected that contention, indicat-ing that seniority "don't count." Upon the employees' threatto resort to the Labor Board, Wright told them that sucheffort would be futile and that he would never reinstatethem.Earlier on the same day, Green had spoken to theemployees of the night shift and told them that they wereterminated permanently and that the third shift was beingeliminated. They received paychecks for the previous weekand for the 2 days of the second week in which they worked.Thus, they were terminated in the middle of a workweek.The normal workweek commences on Monday. Hoffman,who was not at the plant, received a telephone call fromGreen to inform him that he was being terminated.Respondent's answer, he admits to having learned of union activities noearlier than January 9.638 WRIGHT PLASTIC PRODUCTSRespondent's Proffered Reasons for the DischargesWright testified that he did, indeed, offer Judy Montaguecontinued employment after the discharge of her father,James Montague. According to Wright, however, he becamedissatisfied with her as an employee in the period of timebetween November 15 and December 13. He testified thatthis was a gradual process. He could only explain the basisfor his dissatisfaction in general terms, attributing it to herattitude toward him. He explained that she did not talk tohim. He did not explain how this interfered in any way withproductivity. He further explained that her performance wasinadequate. The inadequacy, he explained, was that she didnot exert any "extra effort." He did concede, however, thatshe did her work tasks as she was requested to performthem, and that she did her share of the work althoughpreviously she had done more than her share of the work.According to Wright, Barcroft and Abernathy exhibitedthe same attitude as Montague. However, according toBarcroft, when Green was hired as general manager onDecember 4, he was introduced to her by Wright, who toldGreen, in reference to Barcroft: "If you got any questions,ask her, she knows just about everything." Abernathytestified that during Wright's frequent visits and discussionswith employees in the shop, he periodically told her that shewas doing a good job, and that such compliments continuedeven after the discharge of James Montague and up to thedate of the union organizing activity. Wright merelytestified, with an extremely uncertain demeanor, that he didnot "believe" that he complimented Abernathy betweenNovember 15 and December 13, and that he did not "think"that he complimented Barcroft in the same period. He didnot specifically deny the testimony of Barcroft. I credit thefar more certain and convincing testimony of Barcroft andAbernathy and conclude that they were indeed compliment-ed with respect to their work performance and abilitysubsequent to the discharge of James Montague.Wright testified that as Green performed the duties offirstshift foreman and made his observations, he and Greenengaged in discussions concerning the abilities of theemployees. According to Wright, he told Green that it washis decision that some employees must be terminated. Hestated that he told Green that he wanted to discharge JudyMontague, Judy Barcroft, and Floyce Abernathy. Thereason for his decision was that Judy Montague was thedaughter of James Montague and had maintained ill feelingstoward Wright. As to Judy Barcroft and Floyce Abernathy,Wright considered them to be close friends of Judy Mon-tague. and in his "mind" there was a "clique" between thoseemployees. The record does not contain sufficient evidenceon which a conclusion can be made about that allegation.Furthermore, Wright testified that he decided on DecemberII to fire other employees: Hoffman, Cindy Lerch. LoisDonohue, Mary Hood, and Idella Morehouse. He testifiedthat the basis for his decision to discharge Hoffman was thatHoffman had submitted his declaration of an intention toquit his employment as of January 2 to enter the Navy;Morehouse was discharged because she was Judy Barcroft'sHickey testified in very general terms that the other employees on thethird shift were slow workers, and he testified extremely vaguely that they hadpoor attitudes; e.g., Morehouse's attitude "wasn't the greatest in the world,"mother, and, according to Wright, for the subordinatereason that she was not "suited" for the type of workRespondent performed. He decided to discharge Hoodbecause she was Judy Barcroft's sister and, according toWright, she had exhibited difficulty in keeping up with thework. Wright explained that although Hood and Morehousehad been on the third shift, he had had an opportunity toobserve their work habits in the past. Furthermore, hetestified that he had obtained a corroborating opinion in thisregard from Green, who had observed the employees.Wright testified that Cindy Lerch and Lois Donohue werefired because he and Green had decided that they musteither hire replacements for the discharged employees orterminate the third shift because of a depression in the salesvolume of the business in the month of December. Caseywas not discharged because of her status as a leader. Shetransferred to the first shift. However, she did not replacethe discharged leader, Judy Barcroft, but rather was as-signed to a machine operator classification. No advancewarnings of the discharges were given to the employees.At first, Wright testified that had he not discharged theemployees, because the ariount of work had reduced hecould not have carried all the employees in December.Respondent's average sales volume over the years that it hasengaged in business has been approximately 70,000 permonth. The figures have ranged anywhere from $50,000 to$100,000. December 1978 sales were approximately $52,700.Wright testified that December is a traditionally slow part ofthe season. In the past, several employees had been laid off attimes of slow business, according to Wright. However, herecalled no layoffs of the entire third shift ever havingoccurred in the past. Hickey testified that no third shiftemployees were laid off in 1977 or 1976. According toHickey, the decision to terminate the third shift came as asurprise to him.Wright went on to testify, however, that the selection ofthe individuals for termination on December 13 was simplymade on the basis of their relationship with other employees,"as opposed to work habits." Thus, for example, he testifiedthat he had no objection to the work performances ofDonohue or Lerch. He testified that he had received reportson their work performances from Green and Hickey, and hehad also made observations of their work. Thus, he wouldhave been in a position to know the quality of their work. Hetestified that he had no objection to their work abilities.Hickey had an exceptionally low opinion of the attitudes andabilities of all employees on the third shift. In cross-examination, when asked whether there were any goodemployees on his shift, he responded, "Yes, Cindy [Lerch]."As an afterthought, he also added that Kathy Casey, thelead person, was a good worker. but that Cindy Lerch had aproblem of attendance. with respect to Friday afternoon.'Wright testified, however, that when he made the "final"decision to discharge the employees on December 12 anddiscussed Lerch with Green, it was Green's opinion thatLerch's performance was "marginal." Wright's opinion, likeHickey's, was that her work performance was good, with theexception of absenteeism. Finally and inexplicably, Wrightand with respect to Mary Hood, "I don't think her attitude was too goodeither."639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that his main objection to certain employees, andthe basis of his decision to terminate them, was the closerelationship six of them enjoyed, and that had it not been for"those relationships," the layoffs would not have been madeand in any event, their jobs would have remained "open."However, Wright made it clear, as did Green, that all eightemployees were permanently terminated and none of themwas to be considered a laid-off employee.In certain significant areas, Green's testimony is atvariance with that of Wright with respect to the basis for theterminating the employees. Not only did Green fail tocorroborate Wright with respect to discussing the economicfactor for eliminating the third shift, Green specificallytestified that Wright made no allusion to the sales volume inhis discussions about the discharges. Green testified that amere cursory reference was made to sales charts, on or aboutDecember I 11, but not with reference to a comparison of thesales of December 1978 with those of December 1977. Hetestified that the only purpose of discussing the sales chartwas to familiarize Green with Respondent's systems.Green's elimination of the economic factor as the motiva-tion for the discharges left him in the difficult position ofattempting to explain, in his testimony, that he entertainedthe expectation of maintaining the same production level,despite the fact that 8 of 15 employees were terminated. Hevery generally, evasively, and hesitantly testified in abstractterms that he simply had the opinion that such a reorganiza-tion on a two-shift basis could maintain production. YetHickey, in contradiction to Gordon Wright, and inconsis-tently with Green, testified that there was always pressureupon him to maintain production of the night shift. Hickeytestified that this pressure continued on until the date thenight shift was terminatied in December. Further, hetestified that because of his efforts in prodding and cajollingemployees to keep up their production, the actual level ofproduction of the night shift was about equal to that of thesecond shift. According to Green, the second shift was thehighest producing shift of all three. Surely, if there were adepression in sales which affected the December output onor about December 13, or if there were a slowdown inproduction, then Hickey would not have felt the continuingpressure to maintain production. In any event, according toHickey, the production of the third shift was just as good asthat of the second shift, despite his low opinion of the speedof the employees on the third shift.Whereas Wright testified that he decided to dischargesome employees on December II, Green testified initiallythat on December 12 he and Wright talked about the"possibility" of terminating employees and eliminating thethird shift. He testified that he discussed with Wright reportsof the "complaints: of the foreman about the third shift'sproductivity and the lack of cooperation of the employees."Furthermore, Green reported to Wright his opinion of theattitude problems of certain employees. Green testified thathe and Wright agreed as to which employees to terminate,and that the only disagreement came when Wright wantedto terminate the group leader, Kathy Casey, as well as all theother employees, whereas Green wanted to retain Casey.Furthermore, Green testified that it was his decision in thefirst place to terminate the entire third shift. Surely, ifeconomics were a factor, Wright would have initiated thatidea, not Green. In any event, Green testified that part of thereason for his desire to retain Casey was Hickey's report thatshe was a good worker. In any event, Green gave Hickey noidea that the third shift was to be terminated.With respect to the alleged work deficiency of theemployees, Green testified that Judy Barcroft exhibited apoor attitude. When pressed for an explanation, he hesitant-ly explained that she reluctantly accepted his changes inprocedure. That is to say, in the past, the machine operatorswould retrieve the plastic mouldings from the machine andplace them in a bag or on a table, then remove them to a box,and carry the box over to a central area. It was Green'sdecision to have the group leader now transport the box tothe central area. When Barcroft was told of this, sheallegedly responded that it was not her job, but readilyagreed to go ahead and do it upon Green's order. Hecomplained that on one unspecified occasion, Barcroft failedto respond to the request of machine operators to transportthe box. He then went on to testify that as to her job duties,Barcroft "did what she had to." He testified that on theTuesday following his Monday hiring, he had a couple oftalks with Barcroft and impressed upon her that he would bechanging procedures and that she responded that she would"try." He testified that she did not improve, but that at notime thereafter did he inform her that she was not improv-ing.In further explanation, in cross-examination, Green con-ceded that he at no time discussed attitude problems witheither Abernathy or Judy Montague, nor did he discuss anyproduction problems of theirs with them. Nor did he discussattitude problems or production problems with Lerch orDonohue, Morehouse or Hood. He conceded that there wasno production problem, from what he could observe, withHoffman. Testifying with evasion and hesitancy, he ex-plained that Abernathy, although she seemed to be doing thejob on the machines, was acting "a little scatterbrained,having a good time-which there's nothing wrong with that.She got the job out." His complaint with respect to JudyMontague was that she became so engrossed in her job thatshe tended to "block everybody else out while working, andnot acknowledge your presence." However, he also com-plained that she talked to Floyce Abernathy or JudyBarcroft. He did not specify in what particular manner suchconversation interfered with anyone's production. In fact, hewent on to explain that Judy Montague got the job done"some of the time." He then explained that on an unspeci-fied date, he pointed out to her that she should "do better,"and that, in fact, she did respond by performing better "mostof the time."With respect to Idella Morehouse, Green testified that heobserved her and that she appeared to be a slow worker, andthat she did not get out the "work like she could." Hecharacterized Hood as "very slow," but conceded that at notime did he ever speak to Morehouse and Hood about theirproductivity. With respect to Cindy Lerch, he characterizedher as "fast, personable, and willing to do what the foremanasked." He testified that the basis for his recommending herdischarge was absenteeism on Fridays.Green testified very generally that other shifts entertainedcomplaints about the third shift. When asked for anexplanation and for details, he said there were complaints640 WRIGHT PLASTIC PRODUCTSabout cleanliness of the machines and the arrangement ofboxes, and "little things." However, he conceded that theresponsibility for cleanliness falls not only on the unitemployees, but also on the foremen. He gave no other detailsor examples.With respect to Lois Donohue, Green found her to be aquiet, friendly employee of average speed in productivity.With respect to the nature of the work performed by theseemployees, it is obviously of a highly routine, mechanicalnature. The moulding machines run on a 24-hour-a-daybasis except when they are shut down for change of moulds.Some jobs are automatic, and others are semi-automatic.Green admitted that the operator has virtually no controlover the speed of the machines, per se. With respect to thesemi-automatic operation, when the mould opens, theoperator must open the door, reach in, take the part out,close the door, and place the part on a pile. He testified thatapproximately 130 to 150 moulds are completely automatic,so the operator does not have to open the door and hasabsolutely no control over the speed of the operation.Green testified that during his first week of employmenthe used a stop watch to measure the operation of themachine operators and calculated an average time which heconsidered to be fair in light of the speed of some employeesand slowness of others. Despite his later testimony thatduring his past experience as a supervisor it has been hispractice to reduce reprimands and employee confrontationsto written form, Green conceded that at no time did hereduce to writing any conclusions or reprimands withrespect to the productivity of individual employees duringhis first 1-Y weeks of employment preceding the December13 discharges. He failed to testify as to what specific figurewas appropriate for the machine operator with respect to theprocessing of parts. He merely testified that each shift was toproduce 2,000 parts per shift. Thus, no employee wasinformed as to what her production goal was to be. Noemployee was informed in writing as to what objectionGreen had about her performance. In any event, theslowness that Green and Hickey observed in so manyemployees on the third shift must have been compensated bysome magical performance by a single employee so as tomaintain the productivity level of the third shift at about thelevel of the second shift, according to Hickey's uncontradict-ed testimony. Indeed, Green did not testify specifically as tothe deficiency in productivity of the third shift as a whole.'In redirect examination, Green testified as to the divisionsof opinion between himself and Wright about variousemployees. He testified that Wright had a different point ofview concerning Judy Barcroft, in that Wright objected toher attitude problem; i.e., she resisted the authority of Greenwho replaced General Manager Montague. According toGreen, Wright had the same opinion as to Judy Montagueand Floyce Abernathy because in Wright's opinion, Aberna-thy was a good friend of the discharged general manager,Judy Montague's brother.' Green testified that Wright foundIdella Morehouse objectionable because she was JudyI Green testified that his rationale for discharging more than half of theemployees was a desire to avoid "contaminating" good employees with bademployees; i.e., "you start building-I don't care--anything-and you keepone person that should be gone. You build a couple more. There's always atendency, the ones you're trying to build up might go in their direction. Itmight be the one bad apple in the barrel that's going to spoil the whole barrel."Barcroft's mother. According to Green, Wright objected toHood because she was the sister of Judy Barcroft and,supposedly, a friend of Montague. Green testified that hethought that Wright objected to Hoffman because Hoffmanwas also a friend of Montague. Finally, he testified thatWright's view was the same as his own with respect to Lerchor Donohue.'D. Postdischarge EventsThe idea that Respondent could maintain the same levelof production after discharging more than half of itsemployees came to an abrupt demise within a short period oftime. Within a matter of days after the termination, Greencommenced communicating with casual part-time employ-ees, called them to work, and commenced training them aspermanent employees.On or about December 14, Lerch and Donohue came backto the plant and asked Wright whether they had beendischarged because of the union organizational meeting, andthey further pleaded for reemployment. Wright testified thathe thereafter talked to Green, and they both agreed toreinstate Lerch and Donohue. Wright testified that he toldGreen that as far as he was concerned, if they needed moreemployees it was all right with him to rehire Lerch andDonohue. He testified that it was Green who consideredLerch's performance to be "marginal," but that he, Wright,had no objection to Lerch's performance. In any event,employees admittedly were needed to maintain the predis-charge level of production, and Lerch and Donohue werereinstated on a probationary basis. Wright conceded that inpast practice no employee who was laid off and subsequentlyrecalled was required to serve a probationary period ofemployement. However, he insisted that probation for Lerchand Donohue was Green's idea. The two employees thuswere required to sign statements, countersigned by Green,which stated in part as follows:Lois [Cindy] and I have agreed upon a work trial periodfrom 12/14/78 to 1/5/78 to establish what kind ofworker she is. If she proves to be a good worker, shewill continue to work here; If she proves unsatisfactory,she will be dismissed.The statements were signed on December 14 and theemployees were reinstated during the week of December 13.Green testified that he used the foregoing statement becauseof his past policy of documenting work problems in order toavoid later contradictions about the confrontations with theemployees.In January, the Respondent ran ads in the newspaper,soliciting employment applications for machine operators.Between January 6 and January 8, the Respondent hirednew full-time employees and reinstated the third shift with"five or six" employees. Wright attributed the resumption inbusiness to an unexpected new order from one of hisThere is no evidence in the record to support these conclusions offriendships that supposedly existed outside of the work relationships.I Hickey testified that he had reported to Green, early in Green'sassumption of duties, that he, Hickey, considered Lois Donohue to be a slowworker.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers. Reinstatement was offered to no other dis-charged employee besides Lerch and Donohue.'In the final analysis, the economic factors revealed byWright's testimony were immaterial to the terminations ofthe eight employees. Wright had originally testified thatthree factors were involved in the termination of theemployees: the personal relationship among six of theemployees, poor work performances, and economic factors.Ultimately, at different points in his testimony, he admittedthat their terminations were not related to either workperformance or to economic factors. Thus, had it not beenfor the "relationships" among certain employees, therewould have been no terminations. All of the testimony ofRespondent's witnesses Wright, Green, and Hickey as towork performance and other factors proved to be an exercisein evasive generalities premised upon a shifting basis.Respondent's witnesses engaged in testimony which revealedinternal inconsistencies as well as inconsistencies with thetestimony of fellow witnesses. The demeanor of Wright,Green, and Hickey was at various times strained, hesitant,uncertain, evasive, and unresponsive, and at all timesunconvincing. I conclude that there is no basis for Respon-dent's alternative contention that economics was a motivat-ing factor in the discharges, and that the employees' workperformance was not a factor in those discharges. I concludethat Respondent has failed to adduce probative and convinc-ing evidence that the employees exhibited any attitudinalproblems because of their relationship with the dischargedgeneral manager which in any way interfered with theirwork performance.IV. CONCLUSIONSA. 8(a)(1) ViolationsIn view of the factual findings above, I find thatRespondent has violated Section 8(a)(1) of the Act, by theconduct of its agents Gordon Wright and John Hickey, bycoercively interrogating employees concerning their andother employees' support of the Union and by threatening itsemployees with plant closure, loss of benefits, or changes inworking conditions.B. 8(a)(3) ViolationsI have found above that Respondent discharged eightemployees, i.e., a majority of its employee complement andthe very employees who signed union cards, within a matterof days after their union activities and after Respondent hadexpressed animosity and hostility to those union activities inthe form of violations of Section 8(a)(1) of the Act. Asconcluded above, the reasons advanced by Respondent forthose discharges do not withstand scrutiny and are patentlyand transparently false. In the oft-cited case of ShattuckDenn Mining Corp. (Iron King Branch) v. N.L.R.B.. 362F.2d 466, 470 (9th Cir. 1966), the court reasoned:Actual motive, a state of mind, being the question, itis seldom that direct evidence will be available that isWith respect to Lerch and Donohue, there is no explanation as to why theprobationary period was based upon a demonstration of good work perfor-mance when no question or objection had been raised about their worknot also self-serving. In such cases, the self-servingdeclaration is not conclusive; the trier of fact may infermotive from the total circumstances proved ...If hefinds that the stated motive for discharge is false, hecertainly can infer that there is another motive.I find that Respondent's proffered defense for the dis-charge of the employees is false and pretextual. I thereforeconclude that Respondent discharged eight employees forthe only other known motivation; i.e., its animosity andhostility to employees' union activities. Clearly, Respondent,by its own admission, directed the discriminatory conducttoward a core of employees because of certain allegedrelationships. Because those relationships were not shown tohave been related to the reasons advanced by Respondent, Ican only conclude that it was because of their suspectedrelationship to the union organizing activity. AssumingRespondent did not know the specific identity of allemployees who engaged in union activity, it was well awarethat such activity was going on, and it directed its interroga-tions to employees who actively supported the union effort.In any event, I conclude that the termination of the thirdshift and the discharge of 8 of 15 employees by Respondenton December 13 was motivated by a desire to discourageunion membership and activities broadly. In Rock TennCompany. 234 NLRB 823. 825 (1978) the Board in overrul-ing an administrative law judge held that:Where a layoff such as here is for the purpose ofdiscouraging union membership and activities in gener-al and is not necessarily directed at the activities ofparticular individuals, all victims of such a layoff areentitled to the same treatment and relief without regardto the extent of their union activities.Accordingly, I conclude that the lack of specific evidence ofRespondent's knowledge of individual employees and thedifference in union activity between individual employees isimmaterial in that I conclude that Respondent dischargedall eight employees because of its general desire to frustrateand dissipate employee support of the Union.C. Majority Status of The UnionThe complaint alleges that all full-time and regular part-time production and maintenance employees employed byRespondent, but excluding office clerical employees, profes-sional employees, confidential employees, guards and super-visors as defined in the Act, constitute a unit appropriatefor collective-bargaining purposes within the meaning of theAct.Respondent neither admitted nor denied the appropri-ateness of the aforedescribed unit. The record reveals thatRespondent maintained a unit of production and mainte-nance employees consisting of lead persons and machineoperators who performed the same job functions and whoshared a community of interest with respect to conditions ofemployment. The only other employees employed by theRespondent are managers and supervisors who are excludedby the Act, a secretary, and an accountant who was also theperformance in the first place by Green. Similarly, Green did not explain whyDonohue was placed on such probation in view of his testimony that she hadbeen a quiet, friendly employee of average speed, who "chugged along."642a WRIGHT PLASTIC PRODUCTSwife of the owner and chief operator of the enterprise,Gordon Wright. Clearly, the secretary and Wright shared nocommunity of interest with the other production andmaintenance employees inasmuch as they performed theirduties in a separate office area. Moreover, their duties weredistinct and dissimilar from the production and maintenanceemployees.The Board has long held that a production and mainte-nance unit is presumptively appropriate for purposes ofcollective-bargaining in the absence of any contrary evi-dence. Appliance Supply Company, 127 NLRB 319 (1960).Respondent having adduced no contrary evidence, I con-clude that a production and maintenance unit is an appropri-ate bargaining unit.On or about December 9, Respondent employed 15production and maintenance unit employees who wereemployed on a regular and full-time basis. Prior to that date,Respondent also had occasion to call upon certain employ-ees whom it maintained on a list, as casual, irregularemployees, to satisfy a temporary need. In accordance withlongstanding Board policy, I conclude that the appropriatebargaining unit herein should exclude the irregular, casualemployees of Respondent. G.C. Murphy Company, 171NLRB 370, 371 (1968). After the December 13 terminationsRespondent resorted to part-time employees in order tomaintain its prior level of production. The natural inferenceis that these employees may have worked on a regular basisthereafter. Accordingly, I would include regular part-timeemployees within the appropriate bargaining unit.On December 9, 1978, 8 of 15 employees in the appropri-ate bargaining unit executed union authorization cards. TheGeneral Counsel properly showed the authenticity of thesecards, in part by the testimony of several of the signators,and in part by the testimony of an employee who attendedthe union meeting of December 9 and the union representa-tive who distributed the cards to the employees after havingindicated to them the purposes of the card. Delight Bakery,Inc., 145 NLRB 893, 904 (1964), enfd. 353 F.2d 344 (6thCir. 1965). From the testimony of the employee witness andthe testimony of the union agent, and from the totality ofcircumstances in which the cards were solicited, I concludethat the employees read the authorization cards prior toexecuting the cards. Keystone Pretzel Bakery, Inc., 242NLRB 492 (1979).Although the face of the cards clearly indicated that thesignator was authorizing the Union to represent her forpurposes of collective-bargaining, there is testimony in therecord indicating that the card solicitor expressed to thesignator that in addition to a demand for recognition, anintended purpose of the card was to obtain an election.However, there was no evidence that any employee was toldthat the only purpose of signing a card was for the purposeof obtaining an election.' In Walgreen Company, 221 NLRB1096 (1975), the Board stated:There is nothing inconsistent between obtainingauthorization cards in order to demonstrate sufficientemployee interest in representation to warrant anelection and in using the cards to demonstrate a union'smajority.'Cf. Cumberland Shoe Corporation. 144 NLRB at 1268. 1269(1963).' Respondent took no position with respect to the appropriateness of theunit, nor the scope of the unit, nor the employee status of any person.In Levi Strauss d Co., 172 NLRB 732, 733 (1968), theBoard stated:That employees are told in the course of solicitationthat an election is contemplated, or that a purpose ofthe card is to make an election possible, provides in ourview, insufficient basis in itself for vitiating unambigu-ously worded authorization cards on the theory ofmisrepresentation.Finally, the Supreme Court declared in N.L R.B. v. GisselPacking Co., Inc., 395 U.S. 575, 606-607 (1969):[E]mployees should be bound by the clear language ofwhat they sign unless that language is deliberately andclearly cancelled by a union adherent with wordscalculated to direct the signer to disregard and forgetthe language above his signature. There is nothinginconsistent in handing an employee a card that saysthe signer authorizes the union to represent him andthen telling him that the card will probably be used firstto get an election ...We cannot agree with theemployers here that employees as a rule are toounsophisticated to be ound by what they sign unlessexpressly told that their act of signing representssomething else.Accordingly, I conclude that the General Counsel hasestablished that as of December 9 the Union obtainedauthorization as exclusive bargaining agent from eightemployees. A final question arises as to whether the card ofemployee Hoffman ought to be considered in determiningwhether the Union obtained majority status as of December9.' According to the uncontradicted testimony of Respon-dent's witnesses, Hoffman had previously notified Respon-dent of his intention to quit and to enter the Navy on orabout January 2. However, it is clear that as of December 9,Hoffman was still actively employed by Respondent as aregular full-time employee, and would have continued atthat employment until January 2 had he not been terminatedby Respondent on December 13. It is well established thatan employee is considered a member of the bargaining uniteven though he may have previously tendered his resignationwhich was to become effective at some future date. ColecraftMfg. Co., Inc., 162 NLRB 680, enfd. in part 385 F.2d 998(2d Cir. 1967); WCAR, Inc.., 203 NLRB 1235 (1973).Accordingly, I find that as of December 9, and at all timesuntil his termination on December 13, employee Hoffmanwas a member of the bargaining unit. I further find andconclude that the Union was designated on December 9 as abargaining agent by a majority of the employees in theappropriate collective-bargaining unit.CONCLUSIONS OF LAWI. Respondent constitutes an employer within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By coercively interrogating its employees concerningtheir union activities and by threatening its employees with643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant closure, loss of benefits, and changes of workingconditions if they choose to be represented by a union,Respondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) of the Act.4. By discharging as of December 13, 1978, employeesWilliam Hoffman, Mary Hood, Floyce Abernathy, IdellaMorehouse, Judy Barcroft, Judy Montague, Cindy Lerch,and Lois Donohue, Respondent has engaged in unfair laborpractices affecting commerce within the meaning of Section8(a)(3) and (1) of the Act.5. All full-time and regular part-time production andmaintenance employees employed by Respondent at its placeof business located in Potterville, Michigan, but excludingall casual part-time employees, all office clerical employees,professional employees, confidential employees, guards andsupervisors as defined in the Act, constitute a unit appropri-ate for purposes of collective bargaining within the meaningof Section 9(b) of the Act.THE REMEDYIt having been found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, it shall be recommended that Respondent cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act, and to post anappropriate notice to employees.It having been found that Respondent discharged employ-ees Mary Hood, Floyce Abernathy, Idella Morehouse, JudyBarcroft, Judy Montague, Cindy Lerch, Lois Donohue, andWilliam Hoffman on December 13, 1978, it shall berecommended that Respondent be required to offer all ofthem except William Hoffman, who had voluntarily givennotice of his termination effective January 2, 1979, fullreinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and to make all of them, including WilliamHoffman, whole for any loss of earnings they may havesuffered by reason of discrimination against them. Anybackpay found to be due shall be computed in accordancewith a formula set forth in F. W Woolworth Co., 90 NLRB289 (1950), with interest thereon to be computed in thematter prescribed in Florida Steel Corporation, 231 NLRB651 1977.'0The General Counsel urges that an order be grantedrequiring Respondent to bargain with the Union as of thedate the Union obtained the majority status among theemployees, on which date the Respondent simultaneouslycommenced its unfair labor practices. The complaint hereindoes not allege a violation of Section 8(a)(5) of the Act,inasmuch as at no time did the Union make a request ordemand for recognition or bargaining. Such a demand by theUnion was mooted for all practical purposes by Respon-dent's swift and thorough decimation of the bargaining unit.Respondent's assault upon its employees' attempts to obtaincollective-bargaining representation was so immediate andegregious as to render illusory the possibility of a fair'o See, generally, Isis Plumbing d Heating Co.. 138 NLRB 716 (1962)."In the event no exceptions are filed, as provided by Sec. 102.46 or theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48election. I therefore agree that Respondent's conduct was sosubstantial and pervasive as to warrant a bargaining order,commencing as of December 9, 1978, the date on which theUnion obtained this majority status. Trading Port, Inc., 219NLRB 298 (1975); Beasley Energy, Inc., d/b/a Peaker RunCoal Company, Ohio Division, 228 NLRB 93 (1977); JamesInnaco, d/b/a Skyline Transport, 228 NLRB 352 (1977);Keystone Pretzel Bakery, Inc., supra.In view of the serious and extensive nature of Respon-dent's unfair labor practices, which affected most of theemployees, a broad cease-and-desist order shall be recom-mended. Hansa Mold, Inc., 243 NLRB 853 (1979).Upon the basis of the entire record, the findings of fact,and the conclusions of law, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER"The Respondent, Wright Plastic Products, Inc., Potter-ville, Michigan, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Coercively interrogating its employees concerningtheir and other employees' support for a union.(b) Threatening employees with plant closure, loss ofbenefits, and changes in working conditions if they choose aunion to represent them.(c) Discharging employees or otherwise discriminatingagainst them in any manner with respect to their tenure ofemployment or any term or condition of employmentbecause they have engaged in activity on behalf of Oil,Chemical and Atomic Workers' International Union, AFL-CIO, or any other labor organization.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights to self-organization, to join, form or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other aid or protection.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Mary Hood, Floyce Abernathy, Idella More-house, Judy Barcroft, Judy Montague, Cindy Lerch, andLois Donohue immediate and full reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice, to theirseniority or other rights, and privileges, and make them andWilliam Hoffman whole for any loss of earnings in themanner set forth in the section herein entitled "TheRemedy."(b) Upon request, bargain collectively with Oil, Chemicaland Atomic Workers International Union, AFL-CIO, as theexclusive bargaining representative since December 9, 1978,of the employees in the unit described below, with respect towages, hours, and other terms and conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed contract. The appropriate unit is:of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and Order, and all objections thereto shall be deemedwaived for all purposes.644 WRIGHT PLASTIC PRODUCTSAll full-time and regular part-time production mainte-nance employees employed by Wright Plastic Compa-ny, Inc., at its place of business located in Potterville,Michigan, but excluding all casual, irregular part-timeemployees, confidential employees, and guards andsupervisors as defined in the Act.(c) Post at its place of business in Potterville, Michigan,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the Regional Directorfor Region 7, after being duly signed by Respondent, shall be12 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentposted by Respondent immediately upon receipt thereof, andbe maintained by him for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days of this Order, what steps Respondent hastaken to comply herewith.of the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."645